Citation Nr: 0505542	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  98-12 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of cold 
injuries of both shoulders. 

2.  Entitlement to service connection for residuals of cold 
injuries of both feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from April 1952 to April 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.  

In a November 2002 decision, the Board reopened the veteran's 
claim for service connection for residuals of cold injuries 
but deferred action on the merits of the claim.  The Board 
subsequently remanded this claim to the RO in September 2003.  
In a May 2004 rating decision, the RO granted service 
connection for residuals of cold injuries of both hands but 
continued the denial of service connection for residuals of 
cold injuries to the shoulders and feet.  In this decision, 
the RO also granted service connection for post-traumatic 
stress disorder (PTSD), the claim for which had also been 
addressed in the September 2003 Board remand.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran does not have a current disability of the 
shoulders that is attributable to cold injuries in service.

3.  The veteran does not have a current disability of the 
feet that is attributable to cold injuries in service.



CONCLUSIONS OF LAW

1.  Residuals of cold injuries of both shoulders were not 
incurred in service. 38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.304, 3.307, 3.309 (2004).

2.  Residuals of cold injuries of both feet were not incurred 
in service. 38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
in the instant case, and the requirements therein appear to 
be met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has afforded the veteran multiple VA 
examinations addressing his claimed disorders of the feet and 
shoulders and has obtained records of all relevant treatment 
that he has described.  The Board also notes that a March 
2004 VA examination report contains opinions about the 
etiology of these disorders, based on a claims file review.  

The Board is aware that, in a January 2005 informal hearing 
presentation, the veteran's representative argued that the 
VCAA notification procedures had not been satisfactorily 
accomplished.  However, the Board is satisfied that the RO 
met VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims in a letter issued in March 2001.  
By this letter, the RO has also notified the veteran of 
exactly which portion of that evidence was to be provided by 
him and which portion VA would attempt to obtain on his 
behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Furthermore, the veteran has been advised that he could help 
his claims by sending the RO pertinent medical records.  See 
38 C.F.R. § 3.159(b)(1).  

The Board also notes that, in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  In Pelegrini II, 
the Court also made it clear that where notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004 (July 16, 2004).

Here, the veteran was notified of VA's duties under the VCAA 
subsequent to the appealed rating decision.  However, this 
decision was issued prior to enactment of the VCAA.  
Furthermore, as described above, the RO has taken all 
necessary steps to both notify the veteran of the evidence 
needed to substantiate his claims and assist him in 
developing relevant evidence.  Accordingly, the Board finds 
that no prejudice to the veteran will result from an 
adjudication of his claims in this Board decision.  Rather, 
remanding this case back to the RO for further VCAA 
development would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran are to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Also, certain 
chronic diseases, including arthritis, may be presumed to 
have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309. 

The Board is aware that, in an April 2004 rating decision, 
the RO conceded the veteran's participation in combat with 
the enemy during the Korean Conflict and granted service 
connection for PTSD.  In this regard, the Board observes that 
38 U.S.C.A. § 1154(b) provides that, in the case of a veteran 
who engaged in combat with the enemy during a period of war, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury shall be accepted if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the lack of official record of such 
incurrence or aggravation during service.  However, 38 
U.S.C.A. § 1154(b) does not address the questions of the 
existence of a present disability or of a nexus between such 
disability and service.  See also Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

As the veteran has been granted service connection for 
residuals of cold injuries of both hands, the Board accepts 
the veteran's history of such cold injuries.  That having 
been noted, his service medical records, including his March 
1955 separation examination report, are negative for any 
findings pertaining to the shoulders or feet.

Following service, in February 1989, the veteran was 
initially treated at a VA facility for left shoulder pain of 
three months duration and right shoulder pain of four days 
duration.  X-rays from February 1989 revealed both shoulders 
to be within normal limits.  VA examinations from September 
1989 and December 1990 revealed no objective evidence of 
residual left shoulder disability.  However, a VA hospital 
report from December 1991 indicates the presence of arthritis 
and bursitis of the left shoulder.

A March 1994 VA examination revealed right shoulder elevation 
to 165 degrees and left shoulder elevation to 160 degrees.  
Internal and external rotation of both shoulders was to 90 
degrees, and the examiner noted that internal and external 
rotation had "not been complete" on previous occasions.  
The diagnoses were a history of "'rheumatoid arthritis' and 
multiple painful joints," currently without objective 
evidence of residual disability; and a history of healed 
frostbite, also without evidence of residual disability.

X-rays of the shoulders from October 1994 revealed mild 
degenerative changes in the shoulder and acromioclavicular 
joints bilaterally.

The veteran was treated at a VA facility for right foot pain 
and a callus in February 1997.  X-rays from May 1997 revealed 
deformity of the right proximal fifth planx from old surgery.  
In June 1997, the veteran underwent an arthroplasty of the 
right fifth toe.  

In February 1998, the veteran underwent a VA cold injury 
protocol examination.  During this examination, he reported 
cold sensitivity following frostbite in service and stated 
that he began having pain in his shoulders in 1991.  The 
examination of the shoulders revealed slight pain with arm 
raising to 165 degrees bilaterally and no abnormalities of 
the feet.  The diagnoses were a cold injury, second degree 
frostbite, with residual cold sensitivity; and degenerative 
osteoarthritis of the shoulders and knees.

The veteran was afforded a further VA examination in March 
2004, with an examiner who reviewed his prior medical 
records, including his service medical records.  Upon 
examination, there was weakness and limitation of motion of 
the shoulders, but the examination revealed no abnormalities 
of the feet.  The examiner diagnosed status following torn 
rotator cuff and significant osteoarthritis of the shoulders.  
However, the examiner noted that this disorder was not 
related to any cold injury and, more likely than not, was not 
directly related to service.  The examiner also stated that 
the examination revealed, with regard to the feet, "no 
symptoms and no objective findings and no disability noted."  

In this case, despite the veteran's history of frostbite 
during service, there is no evidence of record indicating 
that he had any shoulder or feet symptoms until many years 
after service.  While the veteran's February 1998 VA 
examination report contains a diagnosis of cold injury 
residuals and cold sensitivity, the examiner did not 
specifically attribute any feet or shoulder symptomatology to 
cold injury residuals.  By contrast, the examiner who 
conducted the March 2004 VA examination stated that there is 
no causal relationship between a current disorder of the 
shoulders and either service or cold injuries therein.  This 
examiner also found no evidence of current symptomatology of 
the feet.

Indeed, the only evidence of record supporting the veteran's 
claims is his own lay opinion, as indicated in his August 
2002 VA Video Conference hearing testimony.  The veteran, 
however, has not been shown to possess the requisite medical 
training or credentials needed to render a diagnosis or a 
competent opinion as to medical causation.  Accordingly, his 
lay opinion does not constitute medical evidence and lacks 
probative value.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 
Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

Overall, the preponderance of the evidence is against the 
veteran's claims for service connection for residuals of cold 
injuries of both shoulders and both feet, and these claims 
must be denied.  In reaching this determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's 
claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).




ORDER

The claim of entitlement to service connection for residuals 
of cold injuries of both shoulders is denied. 

The claim of entitlement to service connection for residuals 
of cold injuries of both feet is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


